Citation Nr: 1213374	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-46 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.   


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from February 1946 to September 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In October 2011, the RO determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death and denied the claim on the merits.  In March 2012, the Board advanced the Appellant's appeal on the docket on its own motion.  

As to the issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board is required to consider the question of whether new and material evidence has been received to reopen the Appellant's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  In December 2004, the RO determined that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant was informed in writing of the adverse decision and her appellate rights in December 2004.  She did not submit a notice of disagreement (NOD) with the decision.  

2.  The documentation submitted since the December 2004 RO determination is new and material and raises a reasonable possibility of substantiating the Appellant's claim.  


CONCLUSION OF LAW

The December 2004 RO determination that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  New and material evidence sufficient to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of an Appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Prior RO Decisions

In October 2002, the RO denied service connection for the cause of the Veteran's death as the cause of the Veteran's death was not shown to be related to active service.  The Appellant was informed in writing of the adverse decision and her appellate rights in October 2002.  She did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's May 1996 death certificate indicates that the immediate cause of death was "[ruleout] myocardial infarction" and lists hypertension as an "other significant condition contributing to death."  The Veteran's service treatment records do not reflect that hypertension or other cardiovascular disability was manifested during active service.  The Veteran's service personnel records convey that the Veteran served aboard various naval vessels operating in the Pacific Ocean.  Clinical documentation from San Marcelino District Hospital indicates that the Veteran had a history of hypertension and was pronounced dead on arrival to the hospital.  

In June 2003, the Appellant sought to reopen her claim of entitlement to service connection for the Veteran's death.  In December 2004, the RO determined that new and material evidence had not been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant was informed in writing of the adverse determination and her appellate rights in December 2004.  She did not submit a NOD with the determination.  No additional documentation was received in support of the Appellant's application to reopen.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  However, the Secretary is not required "to consider the patently incredible to be credible."  King v. Brown, 5 Vet.App. 19, 21 (1993) (noting that the Board must not assume the credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion").  

The additional documentation received since the December 2004 RO determination consists of a July 2009 statement from the National Personnel Record Center (NPRC) and written statements from the Appellant.  In her October 2008 informal application to reopen her claim of entitlement to service connection for the cause of the Veteran's death, the Appellant advanced that "I believe that that the immediate causes of death of my late husband are diseases incurred in and aggravated in the line of duty" or, in the alternative, caused by herbicide exposure."  In her November 2009 Appeal to the Board (VA Form 9), the Appellant stated that:

Medical record also shows that he was continuously treated for heart disease and hypertension during his life time.  ...  The fact that arteriosclerotic cardiovascular disease is listed as a presumptive disease of Agent Orange, I believe he was exposed to herbicides because he had inland active military services in the Republic of Vietnam.  

The Appellant's written statements include new assertions that: the Veteran was in the Republic of Vietnam; exposed to Agent Orange while there; and "continuously treated for heart disease" following service.  The Board finds that the Appellant's written statements are credible.  The Appellant's written statements are of such significance that they raise a reasonable possibility of substantiating the Appellant's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  


ORDER

The Appellant's application to reopen her claim of entitlement to service connection for the cause of the Veteran's death is granted.  


REMAND

In light of its reopening above, the Appellant's claim of entitlement to service connection for the Veteran's death is to be determined following a de novo review of the entire record.  

In her November 2009 Appeal to the Board (VA Form 9), the Appellant advanced that the Veteran "was continuously treated for heart disease and hypertension during his lifetime."  Clinical documentation of the cited treatment is not of record.  VA should obtain all relevant clinical documentation which could potentially be helpful in resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In her Appeal to the Board (VA Form 9), the Appellant also related that the Veteran was in receipt of "Social Security Benefits."  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Appellant includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide information as to all post-service treatment of the Veteran's chronic heart disease and hypertension, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All documentation received should be associated with the claims files.  

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then adjudicate the Appellant's claim on a de novo basis.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


